Citation Nr: 1704588	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a genitourinary disability, to include urinary tract infections and urethritis and overactive bladder.  

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1981, and he additionally served in the Army National Guard until June 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The case was remanded in July 2014 for further development, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the April 2014 Board hearing presided over by the undersigned Veterans Law Judge, which has been associated with the claims file. 


FINDINGS OF FACT

1.  The evidence shows that the Veteran did not serve in the Republic of Vietnam; and, the evidence does not show that the Veteran was otherwise exposed to an herbicide agent in service, to include during his periods of service in Korea. 

2.  The Veteran's current genitourinary disability did not have its onset in service; such disability is not otherwise etiologically related to service; and, such disability was not caused or aggravated by a service-connected disability. 

3.  The Veteran's current prostate cancer is not etiologically related to service; and, such disability was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a genitourinary disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In July 2014, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to take the necessary actions to comply with evidentiary development procedures required by the VA Policy Manual in order to determine whether the Veteran's alleged in-service exposure to an herbicide agent in Korea may be verified, and the AOJ did so.  As discussed below, the AOJ obtained the Veteran's service personnel records and identified the Veteran's dates of service in Korea during the Vietnam era.  After conducting research in conjunction with appropriate sources, the AOJ found that the Veteran had no verified exposure to an herbicide agent in Korea, and the AOJ made a formal finding to this effect in the October 2015 supplemental statement of the case and in the September 2015 Report of General Information.  The Board also directed the AOJ to afford the Veteran VA examinations pertaining to his claimed disabilities, and the AOJ did so in October 2015, and the VA examiner provided the requested information.  Then, the AOJ readjudicated the claims in the October 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in August 2008, in which the Veteran was notified of how to substantiate his claims for service connection, to include on a secondary basis, and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, to include records from his period of National Guard service, service personnel records, post-service treatment records, including VA treatment records, records associated with his claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  

The Board acknowledges that in a September 2008 Veteran statement, the Veteran reported that he received VA treatment in Jackson, Mississippi from 1995 to 2008.  However, the May 2012 VA Memorandum shows that all appropriate procedures to obtain these VA treatment records from the Jackson, MS VAMC dating from January 1975 to January 2003 were followed and that further attempts to obtain these records would be futile.  This Memo noted that that the earliest VA appointment shown in the VA treatment records was in 2003.  A June 2012 Report of General Information shows that the Veteran was notified as the unavailability of these records, and he stated that he does not have records from the Jackson, MS VAMC from 1975 to 2003.  The Veteran also waived the waiting period for VA to wait until the Veteran submits the records himself.  Thus, the duties to notify and assist the Veteran with obtaining VA treatment records specifically from 1975 to 2003 have been satisfied.  See 38 C.F.R. § 3.159(e). 

Further, during the appeal period the Veteran was afforded VA examinations regarding the genitourinary disability and prostate cancer in October 2015.  The examiner each conducted examinations and provided sufficient information such that the Board can render an informed decision.  The Board finds that the October 2015 VA examinations, in conjunction with the other lay and medical evidence of record, are adequate for purposes of determining service connection.

The Board also notes that VA is not required to obtain a VA opinion regarding whether there is relationship between the Veteran's claimed disabilities and his alleged in-service exposure to an herbicide agent.  As discussed below, no in-service exposure to an herbicide agent is shown.  Therefore, it is not necessary for VA to obtain an opinion as to whether any of the Veteran's claimed disabilities are related to the alleged in-service exposure to an herbicide agent, as this in-service event has not been established.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  

Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309.  Prostate cancer is deemed to be associated with exposure to an herbicide agent, under current VA regulation.  38 C.F.R. § 3.309(e).  As a preliminary matter, there is no lay allegation, and no indication in the record, that the Veteran served in Vietnam, including during the Vietnam era.  For example, an October 2008 Request for Information shows no evidence of service in Vietnam.  

The Veteran contends, such as in the July 2015 Board hearing, that he has a genitourinary disability, specifically to include recurrent urinary tract infections (UTIs), and that this disability had its onset in active duty service and has continued since.  In a June 2008 Veteran statement, he reported that he had UTIs in service while serving in Korea, which he alleges "developed into prostate cancer."  In a September 2008 Veteran statement, the Veteran asked VA to refer to his service treatment records that show UTIs while serving in Korea.  The Veteran also contends, such as in the July 2016 Post-Remand Brief and in the April 2014 Board hearing, that his in-service UTIs were due to alleged exposure to an herbicide agent in Korea, and that he has prostate cancer that is related to service, specifically to include alleged exposure to an herbicide agent in Korea and his in-service UTIs.  In the April 2014 Board hearing, the Veteran reported that when unloading vehicles and tanks that were used in Vietnam while he was performing his duties as a clerk with the 43rd Transportation Company in Korea from 1976 to 1977, he was exposed to an herbicide agent.  The Veteran therefore essentially argues that exposure to an herbicide agent should be found because he had "secondary" exposure to herbicide agents due to handling vehicles that were used in Vietnam.  

However, the evidence does not show exposure to an herbicide agent in service.  
Significantly, the Veteran's service personnel records show that the Veteran served in Korea from October 1975 to November 1976, and from May 1978 to May 1979.  Because the Vietnam era ended in May 1975, and 38 C.F.R. § 3.307(a)(6) provides that tactical herbicides were used during the Vietnam era until May 1975, the AOJ limited their research as to whether the Veteran was exposed to an herbicide agent to the period between October 1975 and December 1975.  The AOJ coordinated their research with the Joint Services Records Research Center (JSRRC) and the National Archives and Records Administration.  As noted in the September 2015 U.S. Army JCAPS response and the September 2015 Report of General Information, the 43rd  Transportation Company was stationed in Kimpo, South Korea, and the 1975 unit records do not mention or document the Veteran or personnel assigned to this company unloading vehicles to include tanks that had been used in Vietnam.  Also, the unit's history does not document the use, storage, spraying, or transporting of an herbicide agent by that unit.  

Though the Veteran is competent to report that he unloaded vehicles and tanks in service, and the Board finds that such report is credible, because the Veteran served in Korea months after the Vietnam era, his contentions that his unit unloaded vehicles that were used in Vietnam and that were incidental to the use of tactical herbicides in Vietnam have little probative value.  Such contentions are outweighed by his unit and personnel records, which show that the Veteran was not exposed to an herbicide agent at any point during the course of his duties in Korea.  The Board also notes that there is no presumption of "secondary exposure" to an herbicide agent based on being in proximity to, or handling equipment once used in Vietnam.  As the Veteran himself noted in the July 2014 Board hearing, the Veteran is not competent to determine what type of chemical may have been on the outside of a vehicle or tank.  The Veteran has not argued, and there is no evidence to indicate that the Veteran was otherwise affirmatively exposed to an herbicide agent in service.  Specifically, though the Veteran contends that he was exposed to an herbicide agent at Camp Casey in 1976-1977, his contention is limited to incidental exposure, which is addressed above, and there is no contention that he was exposed to an herbicide agent in any other way during service.  

For these above-discussed reasons, the Veteran is not entitled to the presumption of exposure to an herbicide agent, and the preponderance of the evidence is against a finding that the alleged in-service occurrence of exposure to an herbicide agent occurred.  

Further, the preponderance of the evidence is against a finding that the Veteran's current genitourinary disability or prostate cancer is related to service or secondary to a service-connected disability.  

The Veteran was afforded VA examinations regarding the claimed disabilities in October 2015 by a physician, and the opinions have probative value because she reviewed the claims file, provided sufficient rationale for her opinions, covered all relevant bases, supported her opinions with clinical data, and based her opinions on medical literature, the Veteran's medical history, and on his lay statements.  Further, the examiner is a physician who has the medical expertise to render an opinion as to the nature and etiology of a genitourinary disability and prostate cancer.   

Here, the examiner opined that the Veteran's current genitourinary disability is not related to service and that his prostate cancer is not related to service.  It was stated that the Veteran has had the following disabilities: urethritis/ overactive bladder, radiation induced, diagnosed in 2008; two UTIs, diagnosed in 1978 and 1979; gonococcal urethritis, diagnosed in 1976.  The examiner acknowledged the Veteran's lay report of having recurrent UTIs since service, about twice a year, resolving within 3-4 days of initiating treatment.  It was noted that the Veteran's symptoms have included fatigue, nausea, anorexia, hematuria and malaise with or without dysuria which would respond to antibiotic treatment.  The examiner noted that the Veteran's medical records reflect a history of intermittent pyuria and bacteriuria by urinalyses with negative cultures for infection from 2008 to present.  She also noted that the medical records reflect 4 out of 5 clean urinalyses from 2003-2007 without documented evaluation or treatment for UTIs or other genitourinary complaints during this time.  It was noted that the Veteran's diagnosis of prostate cancer was made in 2006 with notations of nocturia, urinary burning, and urinary frequency/urgency starting in January of 2008 while undergoing XRT [radiation therapy].  She noted in the report that the Veteran completed his radiation therapy in 2008.  The examiner noted that the Veteran's service treatment records reflect evaluation and treatment for balanitis, phimosis, UTIs (x2 culture confirmed), and gonorrhea from 1976 to 1979.  She also noted that when examined on separation from service in January 1981, frequent or painful urination, bed wetting, kidney stone or blood in the urine were not shown, and that the Veteran in-service "VD-gonorrhea" was noted to have been cured with penicillin therapy in service.  

The examiner opined that the Veteran's current genitourinary disability, specifically UTIs and urethritis and over-reactive bladder, are not related to service.  The examiner instead opined that the Veteran's current diagnosed urinary conditions of urethritis and overactive bladder are secondary to his prostate cancer treatments and are not related to the gonococcal urethritis or UTIs he had in service.  It was stated that a current diagnosis of recurrent urinary tract infections is not substantiated by the medical records.  She noted that according to medical literature: "Recurrent urinary tract infection (UTI) refers to 2 or more infections in six months or 3 or more infections in one year."  The examiner also noted that VA treatment records reflect a series of negative urine cultures since 2008 (despite the presence of pyuria), "which supports the diagnosed radiation induced urethritis referenced in Radiation treatment notes." 

The examiner also stated that while service treatment records also report urethritis, the cause of the symptoms at that time were confirmed (by cultures and response to treatment) to be secondary to gonorrhea.  It was also noted the absence of treatment or complaints pertaining to a UTI for decades after service, and noted that the Veteran's treatment records are negative for urinary complaints from 2003-2007.  It was stated that it is not until radiation treatments for the Veteran's diagnosed prostate cancer were initiated in 2008 that specific urinary symptoms developed as documented in notes dated in January 2008, February 2008, and March 2008, which showed diagnoses of radiation induced urethritis and overactive bladder stated at the time. In a separate VA examination report in October 2015, the examiner also noted that the Veteran does not have recurrent UTIs that are related to service, given the lack of laboratory or culture confirmation of recurrent UTIs over years of medical record documentation. 

The examiner also opined that because the Veteran's service treatment records are negative for evaluation or treatment for prostate cancer or prostate problems while in service, it is less likely than not that the Veteran's prostate cancer is related to service.  It was noted that the Veteran was diagnosed with prostate cancer in 2006.  The examiner noted the Veteran's history of prostate cancer, as well as UTIs, and noted the Veteran's report of formal evaluation and diagnosis with prostate cancer in 2006.   She also noted that the Veteran underwent surgical excision (RRP) at that time with biochemical recurrence in 7/07 leading up to salvage XRT [radiation therapy] in March 2008.  She noted that a repeat biochemical recurrence with PSA >11 lead to further treatment in January 2015.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his report as to continuing urinary symptoms since service.  However, there is no indication that the Veteran has medical expertise or training.  In light of the VA examiner's statement that laboratory or cultures are needed to confirm recurrent UTIs, the Board considers the identification of recurrent UTIs, as well as the determinations as to onset and etiology of the Veteran's current genitourinary disability and prostate cancer, are beyond the competence of the Veteran as a layperson.  The Veteran's lay opinions that his urinary symptoms since service have been UTIs, that his current type of UTIs began in service and have continued since service, that his current genitourinary disability was caused by his in-service UTIs, and that his prostate cancer is related to service, to include as result of his in-service UTIs, are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication that the Veteran has medical expertise or training, the Veteran's aforementioned lay opinions have no probative value.  

The above probative October 2015 VA medical opinions are not contradicted by the remaining competent and probative evidence of record, including the Veteran's service treatment records dating during his period of National Guard service, and the opinions cover all relevant bases as to the essentially medical questions before the Board.  Given the October 2015 VA medical opinions, the Board finds that the Veteran's current UTIs, specifically his radiation induced UTIs shown during the appeal period, the Veteran's urethritis and overactive bladder, and the Veteran's prostate cancer, did not manifest in service and are not etiologically related to service, to include the Veteran's in-service UTIs.  There is no lay argument that the Veteran's prostate cancer or current genitourinary disability is otherwise related to service, and there is no medical evidence to indicate the same.  The Veteran has also indicated no treatment for prostate cancer prior to 2006.  See e.g., July 2006 Form 21-4142.  

On review, because the alleged in-service occurrence of exposure to an herbicide agent is not shown, and in light of the October 2015 VA medical opinions, a relationship between Veteran's current prostate cancer or current genitourinary disability and service, to include in-service UTIs, is not shown by the competent and probative evidence.  Therefore, service connection is not warranted on a direct basis for the disabilities on appeal.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, the evidence is against a finding that the Veteran's prostate cancer or current genitourinary disability is secondary to a service-connected disability.  A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

The October 2015 VA examination indicates that the Veteran's current genitourinary disability is secondary to his prostate cancer treatment; however, the Veteran's prostate cancer is not service-connected, as discussed above.  The Veteran has also essentially contended that his prostate cancer is secondary to his current UTIs; however, the Veteran's UTIs are not service-connected, as discussed above.  On review, and given the October 2015 VA medical opinions, the Board finds that the Veteran's prostate cancer and the Veteran's current genitourinary disability were not caused or aggravated by a service-connected disability, and service connection is therefore not warranted on a secondary basis for these disabilities.  38 C.F.R. § 3.310.  

Because the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a genitourinary disability is denied. 

Entitlement to service connection for prostate cancer is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


